Citation Nr: 1434657	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves and the Army with various periods of active duty, active duty for training, and inactive duty for training from July 1977 to September 2002.  Significantly, the Veteran had active duty for training from April 1978 to August 1978 and active duty from November 1978 to February 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In May 2008, the Veteran testified at an RO hearing before a Decision Review Officer.  A transcript of the proceeding is of record.

When this case was most recently before the Board in December 2013, it was remanded for further development.

The record before the Board consists of electronic records in systems known as the Veterans Benefits Management System and Virtual VA.


FINDING OF FACT

The Veteran's back disability was not present until more than one year following the Veteran's discharge from service, and it is not related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 101, 106, 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's October 2006 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Board notes that the originating agency repeatedly sought authorization to obtain the Veteran's workers' compensation records, but the Veteran consistently failed to respond.  As a result, those records are not of record.

Additionally, VA provided the Veteran with VA examinations in April 2010 and February 2011 to determine the etiology of his back disability.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  Therefore, the Board has found the examination reports to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training and for disability resulting from injury incurred or aggravated during inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran contends that service connection is warranted for a back disability because his current back disability is due to an injury sustained from a fall during his extended period of active duty.

The Veteran originally filed a claim for service connection for a back disability in 1983, shortly after separation from service.  The claim was denied due to a lack of current diagnosis and was reopened in September 2006.

Service treatment records show that in August 1978, the Veteran was noted to have stiff back syndrome.  In June 1979, the Veteran fell off an ambulance and injured his back.  He had pain in the upper thoracic and neck region, and the treating physician noted a muscle spasm.  In September and December 1980, the Veteran complained of back pain.  There is no separation examination of record.

A CT scan from February 1994 revealed broad-based posterior protrusion of the L5-S1 disc with slight posterior displacement of the left nerve root and bilateral foraminal encroachment.  

Private treatment records from November 2000 indicate the Veteran was involved in a head-on collision resulting in lower back pain.  In November 2001, he was again involved in a motor vehicle accident, resulting in a pulled back. 

In September 2005, an MRI showed straightening of the spine along with loss of disc space at the L5-S1 area, suggestive of a back spasm.  A physician later noted that the Veteran's back pain was due to a job-related injury.  Outpatient treatment records from May to December 2006 reveal that the Veteran reported experiencing intermittent back pain for 16 years.  He related the pain to his in-service injury.  

A private physician submitted a statement in September 2006.  He had reviewed the Veteran's medical records and had been treating the Veteran for recurrent, low back pain since 1990.  The physician opined that it was "certainly possible" that the Veteran's 1979 military back injury was the cause of his current back problems. 

The Veteran had an RO hearing in May 2008.  He testified that he injured his back when he slipped on some steps during service.  Although his back hurt continuously afterward, he did not seek VA treatment while in the Reserves for fear of getting medically discharged.  However, he had been seeing private physicians since 1984. 

The Veteran was afforded a VA examination in April 2010.  He reported he initially hurt his back in 1977 when he fell while exiting an ambulance.  He felt sharp pain which localized toward his lower back.  He had constant pain in the middle lower back.  He added that in 1994 he slipped and fell at work, hurting his lower back.  He received workers' compensation for his injury.  The examiner opined that the Veteran's current back condition was more likely related to his 1994 slip and fall at work, for which he was granted a work-related disability, and less likely to his 1979 military injury.  There was no evidence to support a chronic back condition related to enlistment or Reserve service.  

In an October 2010 statement, the Veteran alleged that he repeatedly went to the military infirmary to seek treatment for his back after his fall in 1979.  Because he wanted to make a career out of the military, he stopped complaining and just took over-the-counter medications.  

The Veteran underwent a second VA examination in February 2011.  The examiner confirmed the diagnosis of broad-based posterior protrusion of the L5-S1 disc with slight posterior displacement of the left nerve root and bilateral foraminal encroachment.  The examiner concluded that it was less likely than not that the current back condition was etiologically related to the Veteran's service.  The examiner reasoned that there was nothing in the service treatment records that documented an ongoing lower back condition, as only one complaint was related to a fall, and the other complaints were documented in the setting of a respiratory illness.  Furthermore, there was no available documentation of the Veteran seeking care for back pain prior to 1990.  

Analysis

The Board acknowledges that the Veteran had a back injury in service and has a current back disability.  However, the Board finds that arthritis was not manifested until more than one year following the Veteran's discharge from his extended active service, and that his current low back disability is unrelated to service.

The Veteran's service treatment records indicate that the Veteran did complain of back pain in service; however, the only pertinent diagnosis given was a spasm of the upper thoracic and cervical back, while his current disability relates to his lower back.  

Also, although the Veteran filed a claim for service connection for a back disability in 1983, within a year after his extended period of service, the claim was denied because he did not have a current disability.  In fact, the first post-service diagnosis of a back disability of record is from 1994, ten years after the Veteran's extended period of service.  The Veteran contends that he began seeking private medical treatment in 1984, but there is no documented evidence of this.  Furthermore, in 2006, the Veteran reported that he had been experiencing intermittent back pain for only 16 years, not since service.  A treating physician at the time stated that the Veteran's back pain was due to a 1994 job-related injury.   

Both VA opinions of record also are unfavorable to the Veteran's claim.  The April 2010 examiner noted that the Veteran slipped and fell at work in 1994, hurting his lower back.  The examiner opined that the Veteran's current back condition was more likely related to his 1994 accident, for which he was granted a work-related disability, and less likely to his 1979 in-service injury.  The examiner found no evidence to support a chronic back condition related to enlistment or Reserve service.  

The February 2011 examiner similarly concluded that it was less likely as not that the Veteran's current back condition was etiologically related to service.  The examiner reasoned that there was nothing in the service treatment records that documented an ongoing lower back condition, as only one complaint was related to a fall, and the other complaints were documented in the setting of a respiratory illness.  Furthermore, there was no available documentation of the Veteran seeking care for back pain prior to 1990.  

One of the Veteran's private physicians, who had been treating the Veteran for recurrent, low back pain since 1990, reviewed his medical records and opined that it was "certainly possible" that the Veteran's 1979 military back injury was the cause of his current back problems.   However, this physician simply said a nexus was "possible," not whether the Veteran's condition was at least as likely as not related to service.  He also did not provide an adequate rationale for the opinion.  Therefore, the Board finds that the VA examiners' opinions are of more probative value than the private physician's opinion.  

The Board has also considered the Veteran's lay statements.  The Veteran contends that he injured his back during his extended period of service and it has hurt ever since.  He did not seek treatment in the Reserves for fear of getting medically discharged, but he began seeing private physicians in 1984.  However, as discussed above, treatment records prior to 1990 are not of record, and the only indication of a continuity of symptomatology during that period is the Veteran's statements.  The Veteran has not alleged and the evidence does not suggest that his back disability was incurred or aggravated during a period of active duty for training or inactive duty for training.  While the Veteran is competent to testify as to back pain, as a lay person, he is not competent to provide a diagnosis or an opinion linking his disability to his in-service injury.  As discussed above, the preponderance of the medical evidence shows that his current disability is not related to service.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a back disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


